DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
In response to the amendments filed on 9/8/21, claims 1-30 & 32-40 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 1, 38 & 40.  The prior art fails to disclose or teach a method for hosting a club-competition web board game contest comprising, the steps of: joining membership by accessing a web page of a web board game contest hosting server and inputting personal information, by using a user terminal; joining a game club in order to play as an affiliated player of a game club of a web board game of which a company is the owner, by using the user terminal; participating in a league contest hosted by the web board game contest hosting server and playing as a player of the corresponding game club, by using the user terminal; determining a tournament entrant and a contest prize winner, after the league contest hosted by the web board game contest hosting server is over, and paying the contest prize money to the contest prize winner; allowing the tournament entrant to participate in a tournament contest hosted by the web board game contest hosting server and to play as a player of the 
The closest prior art appears to be Pierce et al. (US Patent Pub. 20170106290; referred to hereinafter as Pierce).  Pierce disclose awarding a participant with a real or virtual prize over a network, present one or more details of a match in the session application to the participant over the network to the remote participant computer for selection of the match, wherein the match is associated with at least one prize type, receive a request from the participant to join the match, the request including a participation type associated with the participant and participant characteristics, determine participant eligibility to participate in the match and receive the at least one prize type associated with the match by comparing the prize type, participation type, and the participant characteristics with a set of eligibility requirements for the match, if the participant is eligible and achieves a win condition then award the participant the prize associated with the match and the prize type.  However, Pierce does not disclose or teach all the recited claim limitation as required by the independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNIT PANDYA/Primary Examiner, Art Unit 3649